Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Brien, J.), rendered April 18, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*590Ordered that the judgment is affirmed.
The defendant contends that his guilt of the crime charged was not proven beyond a reasonable doubt. We disagree. Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Mangano, P. J., Bracken, Balletta and Rosenblatt, JJ., concur.